DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was received from the applicant on July 29, 2022.
Claims 9-10 and 14-15 have been cancelled.
Claims 1-8, 11-13 and 16 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

On line 28  of claim 1, the phrase “the the water sensor system” has been deleted and replaced with the phrase “the water sensor system”.
On line 1 of claim 16, the phrase “claim 15” has been deleted and replaced with the phrase “claim 13”, since claim 15 has been cancelled by the applicant.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.  The autonomous watercraft as claimed is not shown or suggested in the prior art because of the use of an autonomous watercraft which is comprised of a hull, a propulsion system, a water sensor system with a deployment system, an air sensor system, a wireless communication system, and a processor for executing program instructions, where said processor is configured to automatically propel said autonomous watercraft along a predetermined route within a body of water, and is operable to alter said predetermined route based on learning of anomalous reading and/or instructions that are received through said wireless communication system.
The prior art as disclosed by Zhang et al. (US 2010/0005857 A1) shows the use of a self-propelled, non-submersible vehicle which is comprised of a hull, a propulsion system, a water sensor system with a deployment system, an air sensor system, a wireless communication system, and a computer that is in wireless communication with a host computer that provides telemetry to said vehicle, similar to a remotely operated vehicle (ROV).  Said computer is thus not configured to automatically propel said vehicle along a predetermined route, and is not operable to alter said predetermined route since said vehicle is entirely controlled by said telemetry received from said host computer.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARS A OLSON whose telephone number is (571)272-6685. The examiner can normally be reached Monday to Friday 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMUEL J MORANO can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




August 9, 2022


/LARS A OLSON/Primary Examiner, Art Unit 3617